HOLDBACK ESCROW AGREEMENT

 



This

HOLDBACK ESCROW AGREEMENT, dated as of the 27th day of September, 2004
(sometimes hereinafter referred to as this "Escrow Agreement" or this
"Agreement"), is by and among Mark Haugejorde (the "XFM Shareholder"), the
largest shareholder of XFormity Technologies, Inc., a Texas corporation, and XML
- GLOBAL TECHNOLOGIES, INC., a Colorado corporation ("XML"), and CLIFFORD L.
NEUMAN, P.C. (the "Escrow Agent"). The XFM Shareholder and XML are hereinafter
sometimes individually referred to herein as a "party" and collectively as the
"parties".



W I T N E S S E T H:

WHEREAS

, XFM and XML are parties to that certain Agreement and Plan of Merger, dated
August 13, 2004 (the "Merger Agreement") (all initial capitalized terms used
herein shall have the meaning assigned to them in the Merger Agreement unless
otherwise defined herein);



WHEREAS

, pursuant to Section 4.8 of the Merger Agreement, XFM has agreed to execute and
deliver the B-50 Indemnity Agreement pursuant to which XFM agrees to indemnify,
defend and hold harmless XML from any debt, obligation or liability following
the Closing Date arising from currently pending litigation captioned b-50.com,
LLC v. Xformity, Inc., a Texas corporation (the "B-50 Litigation");



WHEREAS

, pursuant to Section 5.5 of the Merger Agreement, to secure XFM's obligations
under the B-50 Indemnity Agreement, and the XFM Shareholder and XML have agreed
that shares of XML Common Stock, $.0001 par value (the "XML Common Stock")
having a Market Value of $500,000, forming part of the shares to be issued to
the XFM Shareholder upon consummation of the merger described in the Merger
Agreement, shall be withheld and deposited into escrow, subject to the terms and
conditions of this Agreement; and



WHEREAS

, the Escrow Agent has agreed to act as escrow agent pursuant to the terms
hereof.



NOW, THEREFORE

, in consideration of the mutual obligations and covenants hereafter set forth,
the XFM Shareholder, XML and the Escrow Agent hereby covenant and agree as
follows:



1.       Designation of Escrow Agent

.



       The XFM Shareholder and XML hereby designate and appoint the Escrow Agent
as escrow agent to serve in accordance with the terms of this Escrow Agreement
during the Escrow Period. The Escrow Agent hereby accepts such appointment and
agrees to perform the duties set forth herein.

2.        Delivery of Escrow Shares to Escrow

.



       The parties hereby acknowledge and agree that, on the Closing Date, XML
shall deliver to the Escrow Agent a certificate representing shares of XML
Common Stock (the "Escrow Shares") having a Market Value equal to $500,000. For
the purposes of this Escrow Agreement, Market Value shall mean the average
closing bid price of the XML Common Stock on the Over-the-Counter Market as
quoted on the OTC Electronic Bulletin Board for the thirty (30) trading days
immediately prior to the Closing Date, as published in Bloomberg, L.P.

       The parties acknowledge and agree that the number of shares issuable to
the XFM Shareholder upon conversion of their XFM Common Stock upon consummation
of the merger described in the Merger Agreement shall be reduced by the number
of Escrow Shares delivered to the Escrow Agent pursuant to this Holdback Escrow
Agreement.

       The Escrow Shares shall be held in escrow and distributed in accordance
with the terms and provisions of this Escrow Agreement.

3.       Effect of Escrow.

       Notwithstanding the delivery of the Escrow Shares to the Escrow Agent in
accordance with Section 2 of this Escrow Agreement, the XFM Shareholder and XML
agree that the merger and the other transactions provided for or contemplated in
the Merger Agreement shall be deemed closed and consummated for all purposes,
subject only to the conditions subsequent contained in Section 4.1 of the Merger
Agreement and the requirements of paragraph 5(b) of this Escrow Agreement.

4.       Title to Escrow Shares and XFM Stock

       (a)       The Escrow Agent shall have no discretion whatsoever with
respect to the management, disposition or investment of the Escrow Shares and is
not a trustee or fiduciary to XML or the XFM Shareholder. The Escrow Agent shall
hold the Escrow Shares in accordance with this Agreement. Until such time as
this Escrow terminates in accordance with the provisions of this Escrow
Agreement:

       (b)       The Escrow Shares, shall be and remain the exclusive property
of the XFM Shareholder and the XFM Shareholder shall possess and exercise all
rights of beneficial ownership with respect to such shares including, without
limitation, the right to vote such shares on all matters presented to the
shareholders of XML and the right to participate in any and all
recapitalizations, dividends and distributions undertaken, declared and paid by
XML with respect to the Escrow Shares. The delivery of the Escrow Shares
pursuant to the terms of this Agreement to the Escrow Agent shall in no way be
deemed or construed to be a transfer by the XFM Shareholder of any right, title
or interest in and to the Escrow Shares to any other party, except to the extent
provided for and subject to the terms and conditions of this Agreement.
Notwithstanding the foregoing, until the Escrow Shares are distributed and
released from escrow or this Escrow Agreement is otherwise terminated in
accordance with its terms, the XFM Shareholder may not sell, transfer, assign or
encumber the Escrow Shares

5.       Release of Escrow Shares and Termination of Escrow.

       (a)       The Escrow Agent shall disburse Escrow Shares in accordance
with the joint written instructions of XML and the XFM Shareholder given at any
time. Without limiting the generality of the foregoing, XML and the XFM
Shareholder may deliver a joint written instruction (reasonably satisfactory to
the Escrow Agent) directing the Escrow Agent to make one or more deliveries of
the Escrow Shares.

       (b)       In the event that XML or any of its permitted assigns under the
B-50 Indemnity Agreement, and their respective officers, directors, employees,
owners, agents or permitted successors-in-interest (collectively, the "XML
Indemnified Parties") shall have incurred a claim for indemnification pursuant
to the terms of the B-50 Indemnity Agreement, XML shall give written notice to
the XFM Shareholder and the Escrow Agent of such claim for indemnification
substantially in the form attached hereto as Exhibit A (the "Notice of
Indemnification"), directing the release from escrow of the amount of the Escrow
Shares having a Market Value equal to the amount of the claimed indemnification.

              (i) If the XFM Shareholder objects to the requested release from
escrow, the XFM Shareholder shall, within 14 days after the receipt of the
Notice of Indemnification, deliver to the Escrow Agent a notice of objection
substantially in the form attached hereto as Exhibit B (the "XFM Shareholder
Notice of Objection"), together with proof that a copy thereof has been provided
to XML in accordance with Section 15, which specifies the total amount of Escrow
Shares that the XFM Shareholder objects to releasing (the "Disputed Amount"). If
the Escrow Agent receives the XFM Shareholder Notice of Objection within said 14
days, the Escrow Agent shall release to XML the amount of Escrow Shares
requested by XML in the Notice of Indemnification minus the Disputed Amount,
which amount may be all Escrow Shares, and shall continue to hold the Disputed
Amount in accordance with the terms hereof. If the Escrow Agent does not receive
the XFM Shareholder Notice of Objection within said 14 days, the Escrow Agent
shall release and deliver to XML the amount of Escrow Shares requested in the
Notice of Indemnification.

              (ii) In the event that the XFM Shareholder files a XFM Shareholder
Notice of Objection in the manner and within the time period prescribed herein,
the Escrow Agent shall retain the subject portion of the Escrow Shares, which
portion may include all the Escrow Shares, until otherwise directed by either
(a) a joint written instruction (reasonably satisfactory to the Escrow Agent)
from XML and the XFM Shareholder or (b) a copy of a final and non-appealable
arbitration award or judgment.

              (iii) For the purposes of this Section 5(b) the number of shares
to be released in satisfaction of a claim for indemnification shall be
determined by the Market Value, as defined herein, of the Escrow Shares
calculated on the date the Notice of Indemnification is delivered to the Escrow
Agent and the XFM Shareholder.

       (c)       Upon termination of this Escrow Agreement in accordance with
the provisions of Section 12 below, the Escrow Agent shall disburse any and all
Escrow Shares remaining in escrow on the termination date by delivering such
Escrow Shares to the XFM Shareholder.

6.        Escrow Period

.



       The term of this Agreement shall commence on the date hereof and
terminate as described in Section 12 herein. The period during which this Escrow
Agreement shall be effective is herein referred to as the "Escrow Period."

7.       Escrow Agent

.



       (a)       The duties and responsibilities of the Escrow Agent shall be
limited to those expressly set forth in this Agreement. No implied duties of the
Escrow Agent shall be read into this Agreement and the Escrow Agent shall not be
subject to, or obliged to recognize any other agreement between, or direction or
instruction of, any or all the parties hereto even though reference thereto may
be made herein.

       (b)       In the event all or any part of the Escrow Shares shall be
attached, garnished or levied upon pursuant to any court order, or the delivery
thereof shall be stayed or enjoined by a court order, or any other order,
judgment or decree shall be made or entered by any court affecting the Escrow
Shares, or any part thereof, or any act of the Escrow Agent, the Escrow Agent is
hereby expressly authorized to obey and comply with all final writs, orders,
judgments or decrees so entered or issued by any court; and, if the Escrow Agent
obeys or complies with such writ, order, judgment or decree, it shall not be
liable to the XFM Shareholder or XML or to any other person by reason of such
compliance.

       (c)       Except for willful misconduct or gross negligence, the Escrow
Agent shall not be liable to anyone for any damages, losses or expenses incurred
as a result of any act or omission of the Escrow Agent. The Escrow Agent shall
not incur any such liability with respect to (i) any action taken or omitted in
good faith upon the advice of counsel for the Escrow Agent given with respect to
any question relating to the duties and responsibilities of the Escrow Agent
under this Agreement or (ii) any action taken or omitted in reliance upon any
instrument, including any written notice or instruction provided for herein, not
only as to its due execution by an authorized person as to the validity and
effectiveness of such instrument, but also as to the truth and accuracy of any
information contained therein that the Escrow Agent shall in good faith believe
to be genuine, to have been signed by a proper person or persons and to conform
to the provisions of this Agreement.

       (d)       The Escrow Agent shall not be responsible for the sufficiency
or accuracy, or the form, execution, validity or genuineness, of documents
received hereunder, or for any description therein, nor shall it be responsible
or liable in any respect on account of the identity, authority or rights of any
person executing or delivering or purporting to execute or deliver any such
document or this Agreement, or on account of or by reason of forgeries, false
representations, or the exercise of its discretion in any particular manner, nor
shall the Escrow Agent be liable for any mistake of fact or of law or any error
of judgment, or for any act or omission, except as a result of its gross
negligence or willful malfeasance. The Escrow Agent is not authorized and shall
not disclose the name, address, or security positions of the parties or the
securities held hereunder in response to requests concerning shareholder
communications under Section 14 of the Exchange Act, the rules and regulations
thereunder, and any similar statute, regulation, or rule in effect from time to
time. Under no circumstances shall the Escrow Agent be liable for any general or
consequential damages or damages caused, in whole or in part, by the action or
inaction of the XFM Shareholder or XML or any of their respective agents or
employees. The Escrow Agent shall not be liable for any damage, loss, liability,
or delay caused by accidents, strikes, fire, flood, war, riot, equipment
breakdown, electrical or mechanical failure, acts of God or any cause which is
reasonably unavoidable or beyond its reasonable control.

       (e)       The Escrow Agent may consult with legal counsel of its own
choosing and shall be fully protected in acting or refraining from acting in
good faith and in accordance with the opinion of such counsel.

       (f)       In the event of a dispute between the parties hereto sufficient
in the discretion of the Escrow Agent to justify its doing so, the Escrow Agent
shall be entitled to tender the Escrow Shares into the registry or custody of
any court of competent jurisdiction, to initiate such legal proceedings as it
deems appropriate, and thereupon to be discharged from all further duties and
liabilities under this Agreement. Any such legal action may be brought in any
such court as the Escrow Agent shall determine to have jurisdiction over the
Escrow Shares. The filing of any such legal proceedings shall not deprive the
Escrow Agent of its compensation hereunder earned prior to such filing.

       (g)       The Escrow Agent shall be under no duty to take any legal
action in connection with this Agreement or towards its enforcement, or to
appear in, prosecute or defend any action or legal proceeding that would result
in or might cause it to incur any costs, expenses, losses or liability, unless
and until it shall be indemnified with respect thereto in accordance with
paragraph 8 of this Agreement.

       (h)       Any other controversy or claim arising out of or relating to
this Agreement, or the breach of the same, shall be settled through consultation
and negotiation in good faith and a spirit of mutual cooperation. However, if
those attempts fail, each of the parties agrees that any dispute or controversy
arising out of or in connection with this Agreement or any alleged breach hereof
shall be settled by arbitration in Chicago, Illinois, pursuant to the Commercial
Arbitration Rules of the AAA. If the XFM Shareholder and XML cannot jointly
select a single arbitrator to determine the matter, one arbitrator shall be
chosen by each of the XFM Shareholder and XML (or, if a party fails to make a
choice, by the AAA on behalf of such party) and the two arbitrators so chosen
will select a third (or, if they fail to make a choice, by the AAA). The
decision of the single arbitrator jointly selected by the XFM Shareholder and
XML, or, if three arbitrators are selected, the decision of any two of them will
be final and binding upon the parties and the judgment of a court of competent
jurisdiction may be entered thereon. The arbitrator or arbitrators shall award
the costs and expenses of the arbitration, including reasonable attorneys' fees,
disbursements, arbitration expenses, arbitrators' fees and the administrative
fee of the AAA, to the prevailing party as shall be determined by the arbitrator
or arbitrators.

8.       The Escrow Agent's Fees.

       

All fees and expenses of the Escrow Agent shall be as set forth on Exhibit A
attached hereto and incorporated herein and shall be paid by XFM.



9.        Indemnification of the Escrow Agent

.



       XML and the XFM Shareholder each agrees, jointly and severally, to
indemnify the Escrow Agent and hold it harmless against any losses, claims,
damages, liabilities and/or expenses, including reasonable costs of
investigation and fees and expenses of independent counsel and disbursements
(collectively, the "Escrow Agent Losses") which may be imposed upon the Escrow
Agent or incurred by it in connection with the performance of its duties
hereunder, including any litigation arising from this Escrow Agreement or
involving its subject matter, except for Escrow Agent Losses incurred by the
Escrow Agent resulting from its own gross negligence or willful misconduct. In
so agreeing to indemnify and hold harmless the Escrow Agent, as among
themselves, the XFM Shareholder on the one hand, and XML on the other, intend
hereby to share equally (50% to the XFM Shareholder and 50% to XML) all amounts
required to be paid pursuant to this Section 9. This indemnification shall
survive the termination or the resignation or removal of the Escrow Agent.

10.        Resignation of the Escrow Agent

.



       It is understood that the Escrow Agent reserves the right to resign as
Escrow Agent at any time by giving written notice of its resignation, specifying
the effective date thereof, to the XFM Shareholder and XML. Within thirty (30)
days after receiving the aforesaid notice, the XFM Shareholder and XML shall
appoint a successor Escrow Agent to which the Escrow Agent may distribute the
property then held hereunder, less its fees, costs and expenses (including
counsel fees and expenses) which may remain unpaid at that time. If a successor
Escrow Agent has not been appointed and has not accepted such appointment by the
end of such thirty (30) day period, the Escrow Agent may apply to a court of
competent jurisdiction for the appointment of a successor Escrow Agent and the
fees, costs and expenses (including reasonable counsel fees and expenses) which
it incurs in connection with such a proceeding shall be paid by XFM.

11.        Amendment.

       This Escrow Agreement may be amended by and upon written notice to the
Escrow Agent at any time given jointly by XML and XFM, but the duties or powers
or responsibilities of the Escrow Agent may not be increased without its
consent. However, any successor to the business of Escrow Agent whether by
reorganization or otherwise, will act with like effect as though originally
named.

12.        Termination

.



       This Escrow Agreement may be terminated at any time upon ten (10)
calendar days' notice by an instrument executed by XML and the XFM Shareholder
and delivered to the Escrow Agent. This Escrow Agreement shall thereupon
terminate on the date specified in such notice or, if no date is specified, on
the tenth business day following receipt thereof by the Escrow Agent. Such
notice shall specify the disposition by the Escrow Agent of the Escrow Shares.
This Escrow Agreement shall also terminate on the date that the Escrow Shares
have been released according to the terms hereof. This Escrow Agreement shall
also terminate upon the termination of the B-50 Litigation, whether by way of
the entry of a non-appealablee order of dismissal, satisfaction of judgment or
other final proceeding having the effect to terminating the B-50 Litigation.

13.       Certain Corporate Matters

.



       XML hereby appoints the following persons to serve as authorized
signatories of XML hereunder and to give any instruction contemplated hereby.
The signature set forth opposite each person's name is his genuine signature.

 

Name

Signature

 

Jack Rabin

/s/ Jack Rabin                

Each of the XFM Shareholder and XML may add additional authorized signatories,
or revoke the authority of the above signatories, by notice to the other and to
the Escrow Agent.

14.       Miscellaneous

.



       (a)       This Escrow Agreement is binding upon, and shall inure to the
benefit of, and be enforceable by the respective beneficiaries, representatives,
successors and assigns of the parties hereto.

       (b)       Other than the Merger Agreement, this Escrow Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof. Nothing herein shall limit or affect the rights of the parties under the
Merger Agreement.

       (c)       This Escrow Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

       (d)       This Escrow Agreement, and any of the notices issued pursuant
hereto, may be executed simultaneously in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

       (e)       Article headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Escrow Agreement.

15.        Notices

.



       All notices provided for hereunder shall be in writing and shall be
deemed to be given: (a) when delivered to the individual, or to an officer of
the company, to which the notice is directed; or (b) three days after the same
has been deposited in the United States mail sent Certified or Registered mail
with Return Receipt Requested, postage prepaid and addressed as provided in this
paragraph; or (c) when delivered by an overnight delivery service (including
Federal Express or United States Express Mail) with receipt acknowledged and
with all charges prepaid by the sender addressed as provided in this paragraph.
Notices shall be directed as follows:

       if to the XFM Shareholder:

       Mark Haugejorde
       c/o XFormity, Inc.
       14333 Proton Drive
       Dallas, Texas 75244

       With copy to:

       Matt Hutchins, Esq.
       Andrews Kurth, LLP
       1717 Main Street
       Suite 3700
       Dallas Texas 75201
       Fax: (214) 659-4401

       if to XML:

       XML - Global Technologies, Inc.


       3000 North Dundee Road, Suite 105
       Northbrook, Illinois 60062
       Attention: Sheldon Drobny, President



       if to the Escrow Agent:

       Clifford L. Neuman, P.C.
       1507 Pine Street
       Boulder, Colorado  80302

If the date on which any action, calculation or notice required or permitted to
be taken, made or given hereunder is other than a business day, then such
action, calculation or notice, as the case may be, may be taken, made or given
on the next succeeding business day.

       IN WITNESS WHEREOF

, this Escrow Agreement has been duly executed and delivered by the XFM
Shareholder and the duly authorized officers of XML and the Escrow Agent, on the
date first above written.



       THE XFM SHAREHOLDER:

       By:/s/ Mark Haugejorde            
            Mark Haugejorde

       XML:

       XML - GLOBAL TECHNOLOGIES, INC.

       By:/s/ Sheldon Drobny               
       Name: Sheldon Drobny
       Title: President

       ESCROW AGENT:

       /s/ Clifford L .Neuman                               
       Clifford L. Neuman, as Escrow Agent

EXHIBIT A

[DATE]

[NAME OF ESCROW AGENT]
Attention:_____________

Dear__________________:

This Notice is being delivered to you pursuant to paragraph 4(b)(i) of the
Escrow Agreement (the "Escrow Agreement") dated as of ___________, 2004 among
the undersigned, Seller and _____________________, as Escrow Agent (the "Escrow
Agent"). Capitalized terms used herein shall have the meaning assigned to them
in the Escrow Agreement unless otherwise defined herein.

Please be advised that the undersigned is entitled to $_______________ of
indemnification payments pursuant to paragraph 5(b) of the Escrow Agreement as a
result of [SPECIFIC OCCURRENCE WHICH HAS RESULTED IN REQUIREMENT OF
INDEMNIFICATION.] Accordingly, the undersigned hereby authorizes and directs you
to disburse Escrow Shares having a Market Value of $______________ to the
undersigned in accordance with the terms of the Escrow Agreement unless you
receive a contrary notice from Seller pursuant to Section 5(b) of the Escrow
Agreement.

                                          Sincerely,

                                          [__________________________________]

                                          By___________________________________
                                              Name:
                                              Title:

EXHIBIT B

[DATE]

[NAME OF ESCROW AGENT]
Attention:________________

Dear:_____________________

This Notice is being delivered to you pursuant to paragraph 5(b) of the Escrow
Agreement (the "Escrow Agreement") dated as of ____________, 2004 by and among
the undersigned, Buyer and _______________________________, as Escrow Agent (the
"Escrow Agent"). Capitalized terms used herein shall have the meaning assigned
to them in the Escrow Agreement unless otherwise defined herein.

Please be advised that the undersigned disputes the Notice of Indemnification
dated ___________________, a copy of which was received by the undersigned on
______________. The total Disputed Amount is $__________________.

Accordingly, the undersigned direct the Escrow Agent to continue to hold the
Disputed Amount, subject to the terms and provisions of the Escrow Agreement.
The undersigned authorizes the release to Buyer of the amount requested in the
Notice of Indemnification other than the Disputed Amount in accordance with
paragraph 5(b) of the Escrow Agreement.

                                          Sincerely,

                                          [__________________________________]
                                          By___________________________________
                                               Name:
                                               Title: